                                                   UNITED STATES BANKRUPTCY COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA




In re: Benbow Valley Investments Chapeter 11                                   Case No.                         19-10720

                                                                               CHAPTER 11
                                                                               MONTHLY OPERATING REPORT
                                                                               (GENERAL BUSINESS CASE)

                                                       SUMMARY OF FINANCIAL STATUS

        MONTH ENDED:              Oct-19                                     PETITION DATE:                     09/26/19

1.      Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
        the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
        Dollars reported in     $1
                                                                             End of Current
2.      Asset and Liability Structure                                             Month               End of Prior Month             As of Petition Filing
        a. Current Assets                                                           $1,826,195
        b. Total Assets                                                            $18,356,395
        c. Current Liabilities                                                       $271,646
        d. Total Liabilities                                                       $12,139,398
                                                                                                                                         Cumulative
3.      Statement of Cash Receipts & Disbursements for Month                 Current Month                Prior Month                   (Case to Date)
        a. Total Receipts                                                            $510,438                                                          $0
        b. Total Disbursements                                                       $508,610                                                          $0
        c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                   $1,828                         $0                              $0
        d. Cash Balance Beginning of Month                                            $583,001                                                         $0
        e. Cash Balance End of Month (c + d)                                          $584,829                         $0                              $0
                                                                                                                                          Cumulative
                                                                             Current Month                Prior Month                   (Case to Date)
4.      Profit/(Loss) from the Statement of Operations                               $136,208                                                   $115,537
5.      Account Receivables (Pre and Post Petition)                                  $295,594
6.      Post-Petition Liabilities                                                    $271,646
7.      Past Due Post-Petition Account Payables (over 30 days)                              $0

At the end of this reporting month:                                                                                Yes                              No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                           X
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of                       X
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?                                   X
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,                            X
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?                                 X
13. Are a plan and disclosure statement on file?                                                                                                     X
14. Was there any post-petition borrowing during this reporting period?                                             X

15.     Check if paid: Post-petition taxes X ;                      U.S. Trustee Quarterly Fees          ; Check if filing is current for: Post-petition
        tax reporting and tax returns:        X .
        (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax
        reporting and tax return filings are not current.)


I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.



Date:    11/20/2019                                                          /s/ John Porter
                                                                             Responsible Individual

                         Case: 19-10720           Doc# 69        Filed: 11/21/19          Entered: 11/21/19 10:26:48              Page 1 ofRevised
                                                                                                                                            11 1/1/98
                                      Benbow Valley Investments

                                     Chapter 11 Case No. 19-10720

                            Pre-Petition Payments Per Cash Collateral Motion



 ADCOCK, MELISSA A
 Alatorre Navarr, Neida
 Anderson, Kadeyen C
 Arnold, DaVina
 Bennett, Charles B
 Blaine, Mercayties R
 Bolling, William P
 Books, Jonett G
 Brake, Chad D
 Brenner, Ann K
 Brown, Brandon M
 Burton, Oden W
 Cardoza, Felicity L
 Carpenter, Amelia J
 Clevinger, Kristin D
 Cooke, Latoya A
 Dyer, Paula L
 Finch, Stephanie C
 Fujardo, Jesus
 Grabowski, Jared M
 Hernandez Paz, Jose A
 Hvidt, Robert L
 KAPLAN, DOREEN A
 Kayser-Babcock, Dawn L
 Kelly, Eileen M
 Lindsay, Heather M
 Lopez, Valentina A
 Lucas, Shane D
 MANTOR, STEVE W
 Martinez, Luiz
 Miller, Andrea D
 Navarrete Jaime, Martina
 Navarrete, Hortencia
 PATE, DAVID A
 Peebles, Michelle M
 PORTER, GERALDO W
 Portillo, Thomas J



Case: 19-10720     Doc# 69        Filed: 11/21/19     Entered: 11/21/19 10:26:48   Page 2 of 11
 Prince, Barbara A
 Rembold, Casey A
 Sherr, Isabella M
 Short, Barbara A
 Simms, Martin M
 STEEN, LOWELL J
 Stephens, James D
 THOMAS, MICHAEL B
 Tovar, Melinda A
 Vogt, William T
 Walker, Brian S
 White, John W
 Wilson, Spencer C
 Wise, Elissa N
 Wood II, David F
 Wright-Hoilett, Jennifer M
 Young, Thomas C
 Cunningham, Marcus
 Josie, Gloria
 Nic, Mihai
 Tupper, Gay M
 Witcher, Jarrod




Case: 19-10720      Doc# 69   Filed: 11/21/19   Entered: 11/21/19 10:26:48   Page 3 of 11
                                                               STATEMENT OF OPERATIONS
                                                                  (General Business Case)
                                                                       For the Month Ended           10/31/19


                      Current Month
                                                                                                                         Cumulative         Next Month
     Actual               Forecast              Variance                                                                (Case to Date)       Forecast
                                                                       Revenues:
       $510,438                                     $510,438       1    Gross Sales                                            $510,438
                                                          $0       2    less: Sales Returns & Allowances
       $510,438                      $0             $510,438       3    Net Sales                                              $510,438                     $0
        $70,179                                     ($70,179)      4    less: Cost of Goods Sold       (Schedule 'B')           $70,179
       $440,259                      $0             $440,259       5    Gross Profit                                           $440,259                     $0
                                                          $0       6    Interest
                                                          $0       7    Other Income:
          $3,649                                      $3,649       8   Adjust for cost of goods                                  $3,649
                                                          $0       9

       $443,908                      $0             $443,908      10       Total Revenues                                      $443,908                     $0

                                                                       Expenses:
         $6,000                                      ($6,000)     11    Compensation to Owner(s)/Officer(s)                      $6,000
       $172,879                                    ($172,879)     12    Salaries                                               $172,879
                                                          $0      13    Commissions
                                                          $0      14    Contract Labor
                                                                        Rent/Lease:
                                                          $0      15       Personal Property
                                                          $0      16       Real Property
         $17,807                                    ($17,807)     17    Insurance                                               $17,807
                                                          $0      18    Management Fees
                                                          $0      19    Depreciation
                                                                        Taxes:
         $20,011                                    ($20,011)     20       Employer Payroll Taxes                               $20,011
                                                          $0      21       Real Property Taxes
                                                          $0      22       Other Taxes
          $6,648                                     ($6,648)     23    Other Selling                                            $6,648
         $62,451                                    ($62,451)     24    Other Administrative                                    $62,451
          $1,090                                     ($1,090)     25    Interest                                                 $1,090
                                                          $0      26    Other Expenses:
         $39,586                                    ($39,586)     27   Operating - Does not include utilities                   $39,586
          $2,224                                     ($2,224)     28   Group Health - voluntary                                  $2,224
                                                          $0      29
                                                          $0      30
                                                          $0      31
                                                          $0      32
                                                          $0      33
                                                          $0      34

       $328,696                      $0            ($328,696)     35       Total Expenses                                      $328,696                     $0

       $115,212                      $0             $115,212      36 Subtotal                                                  $115,212                     $0

                                                                     Reorganization Items:
         $20,671                                    ($20,671)     37 Professional Fees
                                                          $0      38 Provisions for Rejected Executory Contracts
                                                          $0      39 Interest Earned on Accumulated Cash from
                                                                      Resulting Chp 11 Case
                                                          $0      40 Gain or (Loss) from Sale of Equipment
            $325                                       ($325)     41 U.S. Trustee Quarterly Fees                                   $325
                                                          $0      42

         $20,996                     $0              $20,996      43       Total Reorganization Items                              $325                     $0

       $136,208                      $0             $136,208      44 Net Profit (Loss) Before Federal & State Taxes            $115,537                     $0
                                                          $0      45 Federal & State Income Taxes

       $136,208                      $0             $136,208      46 Net Profit (Loss)                                         $115,537                     $0

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):

                               Case: 19-10720          Doc# 69          Filed: 11/21/19       Entered: 11/21/19 10:26:48    Page 4 of 11   Revised 1/1/98
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            10/31/19


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                     $655,336
 2            Cash and cash equivalents - restricted
 3            Accounts receivable (net)                                                 A                                  $295,594
 4            Inventory                                                                 B                                  $130,327
 5            Prepaid expenses                                                                                              $54,755
 6            Professional retainers                                                                                        $20,284
 7            Other: 1590 Addition 2013/2014                                                                               $668,970
 8            Aggregated "other" current assets                                                                                $930

 9                   Total Current Assets                                                                                $1,826,195

         Property and Equipment (Market Value)

10            Real property                                                             C                              $16,450,000
11            Machinery and equipment                                                   D                                  $66,000
12            Furniture and fixtures                                                    D                                   $1,000
13            Office equipment                                                          D                                     $500
14            Leasehold improvements                                                    D                                       $0
15            Vehicles                                                                  D                                  $12,700
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                   Total Property and Equipment                                                                      $16,530,200

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25
26
27
28                   Total Other Assets                                                                                           $0

29                   Total Assets                                                                                      $18,356,395

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




          Case: 19-10720          Doc# 69        Filed: 11/21/19        Entered: 11/21/19 10:26:48              Page 5 of1/1/98
                                                                                                                   Revised 11
                                                    Liabilities and Equity
                                                     (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                     $50,375
31                      Payroll taxes                                                                              ($0)
32                      Real and personal property taxes
33                      Income taxes
34                      Sales taxes                                                                            $35,008
35                      Notes payable (short term)
36                      Accounts payable (trade)                                         A                     $77,147
37                      Real property lease arrearage
38                      Personal property lease arrearage
39                      Accrued professional fees
40                      Current portion of long-term post-petition debt (due within 12 months)
41                      Other:      Aggregated "other" current liabilities                                       $567
42                      2010-Advance Deposits (from guests for rooms & events)                                 $85,474
43                      2310+2311 County Occupancy & TBID tax                                                  $23,076

44                      Total Current Liabilities                                                             $271,646

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                       $271,646

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                  $10,698,290
48                      Priority unsecured claims                                        F                      $17,097
49                      General unsecured claims                                         F                   $1,152,365

50                      Total Pre-Petition Liabilities                                                      $11,867,752

51                      Total Liabilities                                                                   $12,139,398

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                                  $715,950
53             Capital Stock
54             Additional paid-in capital
55             Cumulative profit/(loss) since filing of case
56             Post-petition contributions/(distributions) or (draws)
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                                $715,950

60   Total Liabilities and Equity (Deficit)                                                                 $12,855,348




          Case: 19-10720             Doc# 69        Filed: 11/21/19      Entered: 11/21/19 10:26:48   Page 6 of1/1/98
                                                                                                         Revised 11
                                            SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                   Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                              $27,704              $77,147
  31-60 Days                                                                              $35,418
  61-90 Days                                                                                                                                  $0
  91+ Days                                                                                $232,471
  Total accounts receivable/payable                                                       $295,594            $77,147
  Allowance for doubtful accounts
  Accounts receivable (net)                                                               $295,594


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                             Inventory(ies)
                                               Balance at
                                             End of Month                 Inventory Beginning of Month                               $200,505.97
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase
    Product for resale                                      $130,327       Direct labor
                                                                           Manufacturing overhead
   Distribution -                                                          Freight in
    Products for resale                                                    Other:

   Manufacturer -
    Raw Materials
    Work-in-progress                                                      Less -
    Finished goods                                                         Inventory End of Month                                      $130,327
                                                                           Shrinkage
   Other - Explain                                                         Personal Use

                                                                          Cost of Goods Sold                                            $70,179
     TOTAL                                                  $130,327

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No x
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost                                    x
    Weekly                                                                  LIFO cost
    Monthly                x                                                Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                 Explain
Date of last physical inventory was                10/31/2019 0:00

Date of next physical inventory is                 11/30/2019 0:00




                     Case: 19-10720       Doc# 69          Filed: 11/21/19      Entered: 11/21/19 10:26:48           Page 7Revised
                                                                                                                            of 111/1/98
                                                              Schedule C
                                                             Real Property

Description                                                                               Cost             Market Value
     445 Lake Benbw Dr including antiques, furniture& fixtures in guest rooms.                                 $16,450,000




     Total                                                                                       $0              $16,450,000


                                                             Schedule D
                                                       Other Depreciable Assets

Description                                                                               Cost             Market Value
Machinery & Equipment -
     Housekeeping & kitchen                                                                                         $53,500
                                                                                                                         $0
     Liquore License                                                                                                $12,500

     Total                                                                                       $0                 $66,000

Furniture & Fixtures -
     Office Furniture                                                                                                     $500
     Office Fixtures                                                                                                      $500


     Total                                                                                       $0                      $1,000

Office Equipment -
     Computers & printers                                                                                                 $500


     Total                                                                                       $0                       $500

Leasehold Improvements -




     Total                                                                                       $0                         $0

Vehicles -
     2006 Ford Van                                                                                                       $6,000
     2012 Ford Taurus                                                                                                    $6,700


     Total                                                                                       $0                 $12,700




              Case: 19-10720          Doc# 69       Filed: 11/21/19       Entered: 11/21/19 10:26:48   Page 8 of1/1/98
                                                                                                          Revised 11
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days           31-60 Days         61-90 Days         91+ Days               Total
Federal
      Income Tax Withholding                                                                                                                $0
      FICA - Employee                                                                                                                       $0
      FICA - Employer                                                                                                                       $0
      Unemployment (FUTA)                                                                                                                   $0
      Income                                                                                                                                $0
      Other (Attach List)                                                                                                                   $0
Total Federal Taxes                                           $0                  $0                 $0               $0                    $0
State and Local
      Income Tax Withholding                                                                                                              $0
      Unemployment (UT)                                                                                                                   $0
      Disability Insurance (DI)                                                                                                           $0
      Empl. Training Tax (ETT)                                                                                                            $0
      Sales                                             $33,149                                                                      $33,149
      Excise                                                                                                                              $0
      Real property                                                                                                                       $0
      Personal property                                                                                                                   $0
      Income                                                                                                                              $0
      Other (Attach List)                                    $0                                                                           $0
Total State & Local Taxes                               $33,149                   $0                 $0               $0             $33,149
Total Taxes                                             $33,149                   $0                 $0               $0             $33,149



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                            Claimed         Allowed
List Total Claims For Each Classification -                                                 Amount         Amount (b)
      Secured claims (a)                                                                   $10,698,290
      Priority claims other than taxes                                                         $17,097
      Priority tax claims                                                                           $0
      General unsecured claims                                                              $1,152,365

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2           Account 3        Account 4
Bank                                            Rewdwood Capital    Umpqua
Account Type                                    Checking            Checking
Account No.                                     xxx-4403            xxx-0062
Account Purpose                                 Operations          cash depository
Balance, End of Month                                 $177,821             $477,514
Total Funds on Hand for all Accounts                  $655,336

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.

                  Case: 19-10720           Doc# 69       Filed: 11/21/19         Entered: 11/21/19 10:26:48                Page 9 of 11
                                                                                                                                Revised 1/1/98
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                     For the Month Ended     10/31/19

                                                                                                Actual                  Cumulative
                                                                                             Current Month             (Case to Date)
     Cash Receipts
1          Rent/Leases Collected
2          Cash Received from Sales                                                                 $510,438
3          Interest Received
4          Borrowings
5          Funds from Shareholders, Partners, or Other Insiders
6          Capital Contributions
7
8
9
10
11

12               Total Cash Receipts                                                                $510,438                            $0

     Cash Disbursements
13         Payments for Inventory                                                                  $59,790.67
14         Selling
15         Administrative
16         Capital Expenditures
17         Principal Payments on Debt
18         Interest Paid
           Rent/Lease:
19               Personal Property
20               Real Property
           Amount Paid to Owner(s)/Officer(s)
21               Salaries                                                                             $6,000
22               Draws
23               Commissions/Royalties
24               Expense Reimbursements
25               Other
26         Salaries/Commissions (less employee withholding)                                         $129,053
27         Management Fees
           Taxes:
28               Employee Withholding                                                                $46,032
29               Employer Payroll Taxes                                                              $24,348
30               Real Property Taxes
31               Other Taxes                                                                        $122,005
32         Other Cash Outflows:                                                                           $0
33               Credit card fees                                                                    $10,535
34               operations                                                                          $62,847
35               lender payment                                                                      $48,000
36
37

38               Total Cash Disbursements:                                                          $508,610                            $0

39 Net Increase (Decrease) in Cash                                                                    $1,828                            $0

40 Cash Balance, Beginning of Period                                                                $583,001

41 Cash Balance, End of Period                                                                      $584,829                            $0




                     Case: 19-10720          Doc# 69       Filed: 11/21/19 Entered: 11/21/19 10:26:48           Page Revised
                                                                                                                     10 of 1/1/98
                                                                         11
                                                            STATEMENT OF CASH FLOWS
                                                  (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                      For the Month Ended

                                                                                                              Actual                Cumulative
     Cash Flows From Operating Activities                                                                  Current Month           (Case to Date)
1         Cash Received from Sales
2         Rent/Leases Collected
3         Interest Received
4         Cash Paid to Suppliers
5         Cash Paid for Selling Expenses
6         Cash Paid for Administrative Expenses
          Cash Paid for Rents/Leases:
7              Personal Property
8              Real Property
9         Cash Paid for Interest
10        Cash Paid for Net Payroll and Benefits
          Cash Paid to Owner(s)/Officer(s)
11             Salaries
12             Draws
13             Commissions/Royalties
14             Expense Reimbursements
15             Other
          Cash Paid for Taxes Paid/Deposited to Tax Acct.
16             Employer Payroll Tax
17             Employee Withholdings
18             Real Property Taxes
19             Other Taxes
20        Cash Paid for General Expenses
21
22
23
24
25
26

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                                 $0                         $0

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case
29        Professional Fees Paid for Services in Connection with Chp 11 Case
30        U.S. Trustee Quarterly Fees
31

32            Net Cash Provided (Used) by Reorganization Items                                                             $0                         $0

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                              $0                         $0

     Cash Flows From Investing Activities

34        Capital Expenditures
35        Proceeds from Sales of Capital Goods due to Chp 11 Case
36

37            Net Cash Provided (Used) by Investing Activities                                                             $0                         $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)
39        Net Borrowings from Shareholders, Partners, or Other Insiders
40        Capital Contributions
41        Principal Payments
42

43            Net Cash Provided (Used) by Financing Activities                                                             $0                         $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                                    $0                         $0

45 Cash and Cash Equivalents at Beginning of Month

46 Cash and Cash Equivalents at End of Month                                                                               $0                         $0

                               Case: 19-10720           Doc# 69       Filed: 11/21/19 Entered: 11/21/19 10:26:48            Page 11 of   Revised 1/1/98
                                                                                    11
